DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
The instant application, filed March 13, 2020 is a 35 USC 371 National Stage filing of international application PCT/US2018/051048, filed September 14, 2018, which claims the benefit of an effective US filing date under 35 USC 119(e) from US Provisional Applications 62/653,189; 62/624,678, 62/624,680, and 62/558,703; filed April 5, 2018, January 31, 2018, January 31, 2018, and September 14, 2017, respectively.

Information Disclosure Statement
No information disclosure statement (IDS) has been submitted.  Applicant is reminded of their duty to disclose any information which may be material to patentability in accordance with 37 CFR 1.56.

Status of the Claims
Currently, according to the preliminary amendment submitted December 3, 2020, claims 1, 5-7, 9-16, 20-22 and 24-28 are pending in the instant application, all of which are under consideration herein. 




Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Note is made of the following claim interpretation with respect to each rejection herein: the active step of the instant claims is identical to the treatment described by the prior art.  That is, the only active step required by the instant claims is the administration of the compound to a subject for insomnia treatment.  Regardless of whether or not an assessment is made for the effects recited in dependent claims (e.g. increasing time of non-REM sleep, stage 2 sleep, stage 3 sleep, sleep efficiency, total sleep time, slow wave sleep, etc.), the fact remains that if an anticipatory compound was administered to the same patient population for treatment of the same disease the effect would necessarily be the same regardless of whether or not the particular effects were analyzed in the prior art.  
In other words, there is no requirement that every effect of the anticipatory administration be predicted by the skilled artisan in order to read on the claimed method.  To this end, MPEP 2112 provides that the claiming of a new use, new function or unknown property which is inherently present in the prior art does not necessarily make the claim patentable. In re Best, 562 F.2d 1252, 1254, 195 USPQ 430, 433 (CCPA 1977).  There is no requirement that a person of ordinary skill in the art would have recognized the inherent disclosure at the time of invention, but only that the subject matter is in fact inherent in the prior art reference. Schering Corp. v. Geneva Pharm. Inc., 339 F.3d 1373, 1377, 67 USPQ2d 1664, 1668 (Fed. Cir. 2003) (rejecting the contention that inherent anticipation requires recognition by a person of ordinary skill in the art before the critical date and allowing expert testimony with respect to post-critical date clinical trials to show inherency); see also Toro Co. v. Deere & Co., 355 F.3d 1313, 1320, 69 USPQ2d 1584, 1590 (Fed. Cir. 2004) (“[T]he fact that a characteristic is a necessary feature or result of a prior-art embodiment (that is itself sufficiently described and enabled) is enough for inherent anticipation, even if that fact was unknown at the time of the prior invention.”  Such is the case here, since the treatment of the claimed condition is a necessary result of the prior art administration since the same compound was administered to treat the same condition in the same dosage as in the instant application and claims.  The fact that all possible claimed effects of this treatment were not recognized or assayed in the prior art does not render the instant claims patentable over the prior art disclosure.

Claim(s) 1, 5-7, 9-16, 20-22 and 24-28 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US 2016/0108080 (“the ‘080 publication”).
The prior art teaches es 19-nor C3,3-disubstituted C21-pyrazolyl neuroactive steroid compounds of the Formula (I) 
    PNG
    media_image1.png
    247
    264
    media_image1.png
    Greyscale
, such as instant compound I (referred to as compound SA-4 in the prior art – see Example 20) for alleviating or preventing insomnia, or inducing sleep and maintaining substantially the level of REM sleep that is found in normal sleep, wherein substantial rebound insomnia is not induced (see preferred embodiments and paragraphs [0207], [0212] and [0213]).  Tablets and capsules for oral administration are disclosed at paragraph [0179], with the dosage of about 1 to about 5 mg/kg per day.  Further, since the prior art teaches insomnia as a symptom of depression, the disclosed major depressive disorder is considered to read on the comorbidity of insomnia recited in the instant claims. 

Claim(s) 1, 5-7, 9-16, 20-22 and 24-28 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by “Sage Therapeutics.”
The prior art teaches the compound SAGE-217 (identical to the compound of the instant claims) for the treatment of insomnia related to major depressive disorder.  The compound is administered orally in a once-daily nighttime dosage of 30 mg, which reads on the dosage recited in each dependent claim.  Further, since the prior art teaches insomnia as a symptom of depression, the disclosed major depressive disorder is considered to read on the comorbidity of insomnia recited in the instant claims. 

Conclusion
No claims are allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALICIA L OTTON whose telephone number is (571)270-7683.  The examiner can normally be reached on Monday - Thursday, 8:00-6:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fereydoun Sajjadi can be reached on 571-272-3311.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ALICIA L OTTON/Primary Examiner, Art Unit 1699